DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with BOBBY SOLTANI on 3/14/2022.

The application has been amended as follows: 

(Currently Amended) Claim 1 A method for recognizing face-swap, the method comprising:
performing face detection on a to-be-recognized image, to determine a face area in the to-be-recognized image;
extending the face area to a head area in the to-be-recognized image, to generate an image of the head area;
occluding at least one part of the face area in the image of the head area, to obtain an occlusion image; and
determining, based on the occlusion image and a pre-trained face-swap recognition model, a face-swap recognition result of the to-be-recognized image, pre-trained face-swap recognition model being used to determine whether a face in the to-be-recognized image is swapped with a preset face.

(Currently Amended) Claim 2 The method for recognizing face-swap according to claim 1, wherein the pre-trained face-swap recognition model is obtained through:
acquiring a training sample set, wherein the training sample set comprises a face-occluded image of the preset face and face-occluded images of other faces; and 
training to obtain the pre-trained face-swap recognition model, with a face-occluded image of a training sample in the training sample set as an input, and with a recognition result of whether the input face-occluded image is the preset face as an expected output.

(Currently Amended) Claim 6 A device for recognizing face-swap, the device comprising: one or more processors; and a storage apparatus, storing one or more programs thereon, the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
performing face detection on a to-be-recognized image, to determine a face area in the to-be-recognized image; 
extending the face area to a head area in the to-be-recognized image, to generate an image of the head area; 
occluding at least one part of the face area in the image of the head area, to obtain an occlusion image; and 
determining, based on the occlusion image and a pre-trained face-swap recognition model, a face-swap recognition result of the to-be-recognized image, the pre-trained face-swap recognition model being used to determine whether a face in the to-be-recognized image is swapped with a preset face.

(Currently Amended) Claim 7 The device according to claim 6, wherein the pre-trained face-swap recognition model is obtained through: 
acquiring a training sample set, wherein the training sample set comprises a face-occluded image of the preset face and face-occluded images of other faces; and 
training to obtain the pre-trained face-swap recognition model, with a face-occluded image of a training sample in the training sample set as an input, and with a recognition result of whether the input face-occluded image is the preset face as an expected output.

(Currently Amended) Claim 11 A non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor, causes the processor to perform operations comprising: 
performing face detection on a to-be-recognized image, to determine a face area in the to-be-recognized image; 
extending the face area to a head area in the to-be-recognized image, to generate an image of the head area; 
occluding at least one part of the face area in the image of the head area, to obtain an occlusion image; and 
determining, based on the occlusion image and a pre-trained face-swap recognition model, a face-swap recognition result of the to-be-recognized image, the pre-trained face-swap recognition model being used to determine whether a face in the to-be-recognized image is swapped with a preset face.

(Currently Amended) Claim 12 The medium according to claim 11, wherein the pre-trained face-swap recognition model is obtained through: 
acquiring a training sample set, wherein the training sample set comprises a face-occluded image of the preset face and face-occluded images of other faces; and 
training to obtain the pre-trained face-swap recognition model, with a face-occluded image of a training sample in the training sample set as an input, and with a recognition result of whether the input face-occluded image is the preset face as an expected output.

REASONS FOR ALLOWANCE
In regards to claim 1, Goswami teaches a method for recognizing artificial facial distortions [e.g. detecting artificial facial distortions, 0029-0030], the method comprising:
performing face detection on a to-be-recognized image [e.g. performing automatic facial landmark detection on the original facial image, 0036, also see e.g. identifying facial landmarks on the original facial image, 0036, also see 0033];
occluding at least one part of the face area in the image of the head area, to obtain an occlusion image [Fig. 2; e.g. applying face-level distortions by occluding facial landmarks, 0033, 0036-0037]; and
determining, based on the occlusion image [Fig. 8; e.g. adversarial input image including the face-level distortions, 0106] and a pre-trained distortion recognition model [Fig. 8, 9; e.g. trained adversarial image detection logic such as the SVM classifier, 0104-0109], a distortion recognition result of the to-be-recognized image [Fig. 9; e.g. generates an output 930 indicating whether or not the SVM classifier 870 has determined that the new input image data 910 is representative of an undistorted image or a distorted image that is part of an adversarial attack, 0108], the distortion recognition model being used to determine whether a face in the to-be-recognized image is distorted with a preset face [e.g. the pre-trained SVM classifier is used to determine whether the new input image data was distorted or not distorted, 0108-0109].
Goswami does not explicitly teach
a method for recognizing face-swap (emphasis added);
extending the face area to a head area in the to-be-recognized image, to generate an image of the head area;
determining, based on the occlusion image and a pre-trained face-swap recognition model, a face-swap recognition result of the to-be-recognized image, face-swap recognition model being used to determine whether a face in the to-be-recognized image is swapped with a preset face (emphasis added).
However, Miao teaches
extending the face area to a head area in the to-be-recognized image, to generate an image of the head area [e.g. The first face bounding box may be extended in the destination image to obtain the first head image. For example, four sides of the first face frame may be extended outward by a quarter of a length of the first face bounding box to obtain the first head image, 0017].
Although Miao teaches the extending step and performing face swap, Miao fails to teach or suggest a method for recognizing face-swap (emphasis added).
Furthermore, Goswami as modified by Miao fails to teach or suggest
a method for recognizing face-swap (emphasis added);
determining, based on the occlusion image and a pre-trained face-swap recognition model, a face-swap recognition result of the to-be-recognized image, the face-swap recognition model being used to determine whether a face in the to-be-recognized image is swapped with a preset face (emphasis added).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Al-Qunaieer et al. (U.S. Patent Application 20170032179) is cited to teach a method for identifying non-occluded faces by learning from partially occluded faces.
Dong et al. (Identity-Driven DeepFake Detection) is cited to teach a method for identifying artificial images by using an OuterFace algorithm which is designed to learn a robust identity embedding from an expanded face region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612